Corrected Notice of Allowability
The NOA mailed Nov. 22, 2021 inadvertently checked box ‘4’ on Form-37 when it should have not been checked. Applicant has not made a claim for foreign priority. According to the ADS filed June 6, 2019 a claim of “Domestic benefit/National Stage” priority was made based on Prior Application Number PCT/TR2018/050086. The attached replacement Form-37 shows box ‘4’ unchecked which accurately reflects the status of priority in this application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652